Exhibit 10.12

 

FOURTH AMENDMENT TO LEASE

 

THIS FOURTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of
March 28, 2014, by and between ELEVEN FAN PIER BOULEVARD LLC, a Delaware limited
liability company (“Landlord”), and VERTEX PHARMACEUTICALS INCORPORATED, a
Massachusetts corporation (“Tenant”).

 

R E C I T A L S:

 

A.            Landlord and Tenant are parties to that certain Lease dated May 5,
2011, as amended by a First Amendment to Lease dated October 31, 2011, a Second
Amendment to Lease dated as of April 11, 2012, and a Third Amendment to Lease
dated as of November 26, 2012 (as amended, the “Lease”). All terms used herein
but not defined herein which are defined in the Lease shall have the same
meaning ascribed to them in the Lease.

 

B.            In connection with the issuance by Landlord and the acceptance by
Tenant of the Finish Work Reconciliation Statement, Landlord and Tenant desire
to amend the Lease on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree to amend the Lease as
follows:

 

1.             Finish Work Reconciliation Statement. The penultimate sentence of
the first paragraph of Section 11.06 of the Work Letter is hereby deleted in its
entirety and replaced with the following: “Any overpayment by Tenant as
determined by an undisputed Finish Work Reconciliation Statement shall be
refunded by Landlord to Tenant within twenty (20) days after issuance of the
Finish Work Reconciliation Statement.”

 

2.             Acknowledgment of Payment. Tenant acknowledges that it has, as of
the date hereof, received payment in full of overpayments owed to Tenant
pursuant to the Finish Work Reconciliation Statement.

 

3.             Miscellaneous. Except as modified herein, the Lease and all of
the terms and provisions thereof shall remain unmodified and in full force and
effect as originally written. In the event of any conflict or inconsistency
between the provisions of the Lease and the provisions of this Amendment, the
provisions of this Amendment shall control. The Recitals set forth
above in this Amendment are hereby incorporated by this reference. This
Amendment shall be binding upon and shall inure to the benefit of the parties
hereto and their respective beneficiaries, successors and assigns.

 

4.             Counterparts. This Amendment may be executed in any number of
counterparts and by each of the undersigned on separate counterparts, which
counterparts taken together shall constitute one and the same instrument.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first above written.

 

 

LANDLORD:

 

 

 

ELEVEN FAN PIER BOULEVARD LLC, a Delaware limited liability company

 

 

 

By:

11 FAN PIER BOULEVARD MEMBER LLC, a

 

 

Delaware limited liability company, its sole member

 

 

 

 

By:

MASSACHUSETTS MUTUAL LIFE

 

 

INSURANCE COMPANY, a Massachusetts

 

 

corporation, a member

 

 

 

 

By:

CORNERSTONE REAL ESTATE

 

 

ADVISERS LLC, a Delaware limited

 

 

liability company, its authorized agent

 

 

 

 

By:

/s/ Linda C. Houston

 

 

 

Name:

Linda C. Houston

 

 

 

Title:

Vice President

 

 

 

TENANT:

 

 

 

VERTEX PHARMACEUTICALS

 

INCORPORATED, a Massachusetts corporation

 

 

 

By:

/s/ Ian Smith

 

 

Name:

Ian Smith

 

 

Title:

EVP & CFO

 

--------------------------------------------------------------------------------